DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a continuation of US application 14/206,134 filed 12 March 2014 (abandoned) which claims priority to provisional US application 61/777,255 filed 12 March 2013.

Status of the Claims
Claims 1-16 are pending.
Claims 1-16 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walling et al. (US 2008/0063616 A1) in view of Banowski et al. (US 6,849,251 B2) in view of Galante et al. (WO 2007/030139 A1) in view of Swaile et al. (US 2005/0123494 A1) as evidenced by Aston Chemicals (2015).
	The Applicant claims, in claim 1, a method of making a solid stick anhydrous antiperspirant comprising 
1) combining a particulate antiperspirant active, a structurant, and a surfactant, 
2) dispensing the mixture into a package, and
3) forming a solid stick composition, wherein

	Walling teaches a method of preparing a solid stick antiperspirant that is similar to Figure 3 of the instant claims (Figure 4) [0037, 0057]. In the method of Walling, a hot process stream and a cold process stream are brought together in a mixing chamber (static mixer) to form a mixed stream [0036]. In lieu of evidence to the contrary, it is 
	Walling does not teach the surfactant in a different stream than the antiperspirant nor does it teach both streams only being in contact for 5 minutes or less. Walling does not teach the surfactant of claim 7 (non-ionic ethoxylated linear alcohols having a carbon length of about 20 to about 40) nor does it teach an anhydrous composition.
	Galante teaches that cyclomethicone is an anhydrous carrier (solvent) useful in anhydrous antiperspirant compositions (abstract; pg 2, lns 7-10). It also taught that in order to improve antiperspirant efficacy, a preferred choice of surfactant in anhydrous antiperspirant compositions is C20-40 Pareth-10, which has an HLB value of 10 (as evidenced by Aston Chemicals, page 1).
Banowski teaches that water-free (aka anhydrous) antiperspirant compositions are desired based on the pleasant dry feeling left behind after application and that their invention solves problems of performance by providing a composition with improved antiperspirant performance, high dermatological compatibility, and optimized release of active agent (col 1, lns 35-38, 58-63).
Swaile teaches that, regarding antiperspirant compositions, it is known in the art that foam-stabilizing agents (i.e. surfactants) are desirable to include but if they are anionic or cationic it is desired to minimize the interactions with the active antiperspirant agent [0086]. Nonionic surfactants are thus preferred such as ethoxylated fatty alcohols [0086].
prima facie obvious to the skilled artisan to have modified the method of Walling to include the surfactant in the hot stream, particularly if an anionic or cationic surfactant were selected. Swaile teaches that if one of said surfactants is used, interaction with the antiperspirant agent must be minimized. The use of a nonionic surfactant is preferred and it is hypothesized that use thereof may be beneficial to prevent interactions with the antiperspirant. Walling teaches the cosmetic active (surfactant) as being a part of the cold stream, however, it is obvious to adjust the sequence of adding ingredients, particularly in view of the teachings of Swaile wherein surfactants should avoid interaction with the antiperspirant (see MPEP 2144.04 (IV)C). Although Swaile does teach that nonionic surfactants are desirable and does not present the same warning as if using anionic or cationic surfactants, the skilled artisan would still have found it obvious to separate the agents based on the possibility of any undesired interaction and to limit the exposure of one with the other to as short a time period as possible. That being said, in lieu of evidence of unexpected results, the amount of time the two streams interact can be viewed as a variable which achieves the recognized result of successfully creating an antiperspirant composition without reducing the efficacy of the active agent. The optimum or workable range of time can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). The values assigned by the Red Dot Test (see Table 4, page 10) appear to be arbitrarily deemed desirable and undesirable. It does not appear from the Applicant’s data that a value of 0.79 (IS #6 at 24 hr average) results in an unusable composition but may, perhaps, just be less desirable than, say, Inventive solid stick #2 with a 24 hr average of 1.67 (specification pages 10-11). Furthermore, the Applicant has 
Regarding claim 1, in lieu of evidence to the contrary, the final composition of Walling is presumed to be a single phase since it is not taught as being an emulsion or a biphasic composition.
Regarding the amounts of active agent and surfactant, the art range overlaps with that of instant claims 10 and 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).
It would have been obvious to choose a solvent such as cyclomethicone from the disclosure of Walling. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 
It would have been obvious to select C20-40 Pareth-10 as the surfactant of Walling since Galante teaches said agent as being a surfactant that can improve antiperspirant efficacy, as required by the species of instant claims 7-10. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)).
	Regarding claims 13-14, Walling teaches preparing a consumer product by providing a process stream of gellant (i.e. structurant) at a temperature high enough to melt the gellant and adding to it an antiperspirant active wherein the resulting composition is added to the container without cooling. Although the exact temperature is not taught, in lieu of evidence of unexpected results based on the temperature of the composition, the temperature can be viewed as a variable which achieves the recognized result of successfully creating an antiperspirant composition. The optimum 
	As such, claims 1-16 are obvious in view of the prior art and are accordingly rejected.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greczyn (US 5,378,452) in view of Galante et al. (WO 2007/030139 A1) in view of Swaile et al. (US 2005/0123494 A1) in view of Misner et al. (US 2011/0076309) as evidenced by Aston Chemicals (2015).
	See above for a description of the claims.
	Greczyn teaches a process for making an antiperspirant-deodorant stick (abstract). The process comprises blending silicone oil (anhydrous carrier) with stearyl alcohol (structurant) and PEG-600 distearate (surfactant; 1-3% by weight) at 176 ºC in a tank (col 3, lns 15-25; col 6, lns 35-50). In the next step, a separate batch of aluminum zirconium tetrachlorohydrex glycine (20-28%) is added and stirred with the first composition at 176 ºC for about 40 minutes until the fluid medium is uniform (col 3, lns 15-25; col 6, lns 50-58). After inclusion of sodium bicarbonate and fragrance, the solid stick is allowed to cool (col 6, ln 59 – col 7, ln 9). Regarding the surfactant, any nonionic surfactant is suitable for use in the method (col 5, lns 27-30). Although aluminum zirconium tetrachlorohydrex glycine is exemplified in the cited example, any number of particulate aluminum zirconium cholorohydrate active agents are permitted in the composition of Greczyn and the aforementioned ZAG complex is not required to be present (col 4, lns 38-53).

Galante teaches that in order to improve antiperspirant efficacy, a preferred choice of surfactant in anhydrous antiperspirant compositions is C20-40 Pareth-10, which has an HLB value of 10 (as evidenced by Aston Chemicals, page 1).
	Swaile teaches that, in antiperspirant compositions, aluminum zirconium pentachlorohydrex glycine is a suitable alternative active agent to using aluminum zirconium tetrachlorohydrex glycine [0065].
	Misner teaches antiperspirant active agents that are suitable alternatives of each other including, but not limited to, aluminum zirconium tetrachlorohydrate, aluminum zirconium pentachlorohydrate, aluminum zirconium tetrachlorohydrex glycine, and aluminum zirconium pentachlorohydrex glycine [0030] or the glycine salts thereof [0023].
	It would have been prima facie obvious to use aluminum zirconium pentachlorohydrex glycine, aluminum zirconium pentachlorohydrate glycine, or aluminum zirconium tetrachlorohydrex glycine as the active agent in Greczyn. It is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). In addition, it would have been obvious to use C20-40 Pareth-10 as the nonionic surfactant of Greczyn. It is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition is anhydrous and comprises all the required agents, thus reading on the resulting composition. Each agent would necessarily address the claimed physical properties based on the elected species being addressed in the prior art. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
	Regarding the mixing time, Greczyn broadly teaches mixing (no time requirement) and teaches that the result is a homogenous suspension (col 3, lns 1-7). More specifically, a time of about 40 minutes is disclosed. The mixing time is specifically taught as being “until the fluid medium is uniform.” Thus, if the medium is uniform in 5 minutes or less, the mixing step would be finished. That being said and in lieu of objective evidence of unexpected results, the mixing time of the streams can be viewed as a variable which achieves the recognized result of providing uniformity and homogeneity to the suspension. The optimum or workable range of mixing time can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Claims 1-12 and 14-16 are accordingly rejected as being obvious in view of the above prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613